Citation Nr: 0903595	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  04-08 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that reopened and denied the above 
claim.

In July 2004, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

In May 2007, the Board reopened and remanded the present 
matter for additional development and due process concerns.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDING OF FACT

The veteran's left knee disability did not have its onset 
during active service or result from disease or injury in 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left 
knee disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Post-service medical treatment records show that the veteran 
had been diagnosed as having left knee effusion.  Therefore, 
the first requirement for service connection for this claim, 
the existence of a current disability, is met.  See Hickson, 
12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
left knee disability.  

Although the service medical records show that the veteran 
injured his left knee during service when he fell on it 
during police training in May 1973, x-rays were negative and 
there were no further subsequent inservice treatment shown.  
In connection with his initial claim for service connection, 
the veteran was afforded a VA examination in October 1973, 
which showed no abnormalities of the left knee.  Following 
this examination, there is no showing that he suffered from 
any problems or pain with his left knee following service 
until October 2003 when he received private treatment for 
complaints of left knee pain and was diagnosed as having 
effusion.  In rendering a determination on the merits of 
claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  The long time lapse between 
service and any documented evidence of treatment 
preponderates against a finding that the veteran's current 
left knee disability is related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, there is no persuasive medical evidence of 
record showing that the veteran's left knee disability had 
its onset during active service or is related to any in-
service disease or injury.  During November 2003 private 
treatment, a magnetic resonance imaging (MRI) showed that a 
tear of the anterior horn of the lateral meniscus.  Although 
the veteran's physician stated that the veteran's history of 
an injury 30 years before could be a cause for degeneration 
of the knee joint, the phrasing of this opinion is 
inconclusive and speculative.  In addition, the physician was 
unable to determine if the meniscus tear was a result of 
something recent or not.  Service connection may not be based 
on speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  

In connection to this claim, the veteran was afforded a VA 
examination in October 2008.  Following a physical 
examination, including x-rays and a MRI, and review of the 
claims file, the VA examiner provided a definitive opinion 
that the veteran's current left knee disability was not 
related to active service.  The examiner diagnosed the 
veteran as having left knee effusion not related to trauma 
reported inservice based on the long lapse of time between 
inservice complaints of left knee pain and post-service 
treatment of knee pain many years later.  As the examiner 
provided a rationale citing to specific evidence in the file 
as support for his opinion and the opinion was based upon 
review of the claims file and a physical examination, it is 
found to be persuasive.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  In short, the probative medical evidence 
of record establishes that the veteran's current left knee 
disability is not related to his active service.  

The veteran contends that his left knee disability is related 
to the May 1973 inservice injury.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The record does not contain a competent 
opinion linking the veteran's current left knee disability to 
service, and the medical evidence of record does not 
otherwise demonstrate it is related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Complete notice was sent in June 2003 and June 2007 and the 
claim was readjudicated in a November 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
veteran in obtaining evidence, afforded the veteran a 
physical examination, obtained medical opinion as to the 
etiology and severity of disability, and afforded the veteran 
the opportunity to give testimony before the RO.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for a left knee disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


